Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 5-7 and 11.

Allowable Subject Matter
3.	Claims 1-4, 8-10, 12 and 13-15 are allowed.
4.	Claims 1-4, 8-10, 12 and 13-15 are renumbered.

5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Tamura et al. (Pub. No. US 2018/0075342) discloses an information processing apparatus, an Ising unit, and an information processing apparatus control method for solving multivariable optimization problem, the Ising unit performs modeling by the use of a neural network. A plurality of units (bits) included in the Ising unit functions as a neuron which outputs “0” or “1” as a state value according to the state of another bit and a weighting value indicative of coupling strength between another bit and each bit itself. The Ising unit finds, by simulated annealing as a solution a combination of a state value of each neuron by which the minimum value of the above energy function, fails to anticipate or render obvious a information processing apparatus comprising: a logic circuit that includes a selector that selects the first random variable and an output of the fourth arithmetic unit and allows the selected first random variable and output of the fourth arithmetic unit to be input to another unit, wherein a temporal change of the temperature T is controlled by a control signal SW that controls the selector, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 1 is allowed because the closest prior art, Tamura et al. (Pub. No. US 2018/0075342) discloses an information processing apparatus, an Ising unit, and an information processing apparatus control method for solving multivariable optimization problem, the Ising unit performs modeling by the use of a neural network. A plurality of units (bits) included in the Ising unit functions as a neuron which outputs “0” or “1” as a state value according to the state of another bit and a weighting value indicative of coupling strength between another bit and each bit itself. The Ising unit finds, by simulated annealing as a solution a combination of a state value of each neuron by which the minimum value of the above energy function, fails to anticipate or render obvious a information processing method using an information processing apparatus including array circuits, the method including  a process of selecting, by a selector, the first random variable and an output of the fourth arithmetic unit and allows the selected first random variable and output of the fourth arithmetic unit to be input to another unit, wherein a temporal change of the temperature T is controlled by a control signal SW that controls the selector, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857